Title: To Benjamin Franklin from Johann Wilhelm Abraham Jaeger, 20 December 1777: résumé
From: Jaeger, Johann Wilhelm Abraham
To: Franklin, Benjamin


<Frankfurt-on-Main, December 20, 1777, in French: I have a powder mill with twenty-six mixers, and am planning a new one on the model of an oil mill with perpendicular stone mixers, as in the enclosure. Ordinary stone may produce explosions; I experimented with marble and found that it apparently did not. A foreign powder-maker whom I met told me that it is used in all American mills. I want to be certain of this, because of the danger involved, and appeal to you as one of our greatest physicists and mechanics. A word in reply will make me grateful for the rest of my life. I would offer my services to Congress were I not, at the age of sixty and after hard campaigns in 1741–44 that ruined my constitution, precluded from defending the liberty that I treasure.>
